Citation Nr: 0402318	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  00-25 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Whether new and material evidence has been submitted with 
which to reopen the appellant's claim of entitlement to the 
proceeds of the veteran's National Service Life Insurance 
policy.


REPRESENTATION

Appellant represented by:	"S.E.", the appellant's son


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to March 
1946.  He died in November 1982.  The appellant is the 
veteran's widowed spouse.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 administrative decision of 
the Regional Office and Insurance Center (IC) of the 
Department of Veterans Affairs (VA), which determined the 
appellant had submitted no new and material evidence with 
which to reopen the appellant's claim of entitlement to the 
proceeds of the veteran's National Service Life Insurance 
policy.  The appellant responded with a September 2000 notice 
of disagreement, and was sent a November 2000 statement of 
the case.  She then filed a November 2000 VA Form 9, 
perfecting her appeal. 

In August 2001, the Board upheld the IC's denial of the 
appellant's claim.  The appellant filed a timely appeal to 
the U.S. Court of Appeals for Veterans Claims (Court).  In 
March 2003, the Court vacated the Board's decision and 
remanded this matter for development and readjudication. 

For reasons explained below, this appeal is being remanded to 
the IC via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant if further 
action is required on her part.


REMAND

As noted by the Court in March 2003, the General Counsel for 
the Department of Veterans Affairs (General Counsel), in its 
August 2002 motion to the Court, suggested that the VA had 
failed to provide proper notice and to fulfill the duty to 
assist the appellant in the development of her claim in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) (see 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002)).  To implement the provisions of the law, VA 
promulgated regulations published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The record does not include any correspondence from the IC, 
the agency of original jurisdiction, specifically addressing 
the VCAA notice and duty to assist provisions as they pertain 
to the claim currently on appeal, to particularly include the 
duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the department to explain what evidence 
will be obtained by whom.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The decision in Quartuccio was cited within the 
Court's March 2003 decision. 

In a communication from the appellant's representative 
received in December 2003, it was requested that this case 
not be returned to the IC.  However, action by the agency of 
original jurisdiction is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  After providing the appropriate notice, the IC should 
attempt to obtain any additional evidence for which the 
appellant provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the IC of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the IC should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  The supplemental 
statement of the case that explains the bases for the IC's 
determination should include citation to pertinent legal 
authority implementing the VCAA, i.e., 38 C.F.R. §§ 3.102 and 
3.159, not cited to in the November 2000 statement of the 
case. 

Accordingly, this matter is hereby REMANDED to the IC, via 
the AMC, for the following actions:

1.  The IC should furnish to the appellant 
and her representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record and specific notice as 
to the type of evidence necessary to 
substantiate the claim.  

To ensure that the duty to notify the 
appellant of what evidence will be 
obtained by whom is met, the IC's letter 
should include a request that the 
appellant provide sufficient information 
to enable it to obtain any pertinent 
evidence not currently of record, and 
assurance that the IC will attempt to 
obtain the evidence if sufficient 
information is provided.  

The IC's notice letter should also invite 
the appellant to submit any pertinent 
evidence in her possession, and explain 
the type of evidence that is her ultimate 
responsibility to submit.  

2.  After receiving the appellant's 
response, the IC should assist the 
appellant in obtaining any identified 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the IC 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  To help avoid future remand, the IC 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 
268 (1998).

4.  The IC must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
IC should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  



6.  If the benefit sought on appeal 
remains denied, the IC must furnish to 
the appellant and her representative an 
appropriate supplemental statement of the 
case (to include citation to 38 C.F.R. 
§§ 3.102 and 3.159, and any additional 
legal authority considered, as well as 
clear reasons and bases for the IC's 
determination) and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.


The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the IC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the IC.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



